McCown, J.
The defendant pleaded guilty to a charge of contributing to the delinquency of a minor. The county court of Lancaster County sentenced him to 90 days in the county jail. On appeal the District Court affirmed the conviction and sentence. Defendant was represented by counsel in both the county and District Court, but has appealed to this court pro se.
After midnight on January 12, 1976, the defendant picked up three boys and drove them to a service station. The defendant waited in his car while the three boys broke in and took candy and cigarettes. Defendant then returned the boys to their residence.
There is no contention that defendant’s guilty plea was not voluntary, nor is there any complaint *423as to the validity and sufficiency of the arraignment. The only issue involved in this appeal is the excessiveness of the sentence.
The penalty for contributing to the delinquency of a minor is a fine not to exceed $500 or imprisonment in the county jail for up to 6 months, or both. The defendant’s sentence was 90 days in the county jail.
The defendant was 28 years old at the time of his conviction. He has an extensive criminal record as an adult, and a juvenile record extending back to 1961, when he was 13 years old. His sentence was not excessive and there was no abuse of discretion.
Affirmed.